DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2020 has been entered.

 Election/Restrictions
	Applicant’s election without traverse of Species II, figure 4, claims 1-6, 9-13, 15-17, and 19 in the reply filed on November 23, 2020 is acknowledged.
	Claims 7, 8, 14, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of fibers with a distribution of fiber orientations, including fibers extending in directions non-parallel to the length of the load-bearing  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 

Claim Rejections - 35 USC § 102
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-3, 5, 9-12, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pelto-Huikko et al. (US 20140318902 A1).
	Regarding claim 1, Pelto-Huikko et al. disclose:
A load bearing member (rope 20, figure 9b) for a lifting and/or hoisting system (elevator, abstract) comprising: 
	a plurality of tension members (load bearing members 1, figure 9b) arranged along a width of the load bearing member, each tension member including: 
		a plurality of load carrying fibers (fibers f, figure 8a) arranged to extend in a direction 	parallel to a length (longitudinal direction, see figure 10) of the load bearing member; and 
		a matrix material (matrix m, figure 8a) in which the plurality of load carrying fibers are 		arranged; 
	a lateral layer (fabric cover layer c, figure 10); and 
	a jacket material (surface parts 2, 2b, figure 9b) at least partially encapsulating the plurality of tension members; 
	wherein the lateral layer is secured to a tension member (load bearing members 1) of the plurality of tension members, wherein the load bearing member includes a traction side (side that contacts sheave 15, as shown in figure 12) configured to contact a traction sheave (sheave 15, figure 
	Regarding claim 2, Pelto-Huikko et al. further disclose:
wherein the lateral layer is a monolithic lateral layer (see figure 10).  
	Regarding claim 3, Pelto-Huikko et al. further disclose:
wherein the lateral layer (fabric cover layer c) includes a plurality of fibers with a distribution of fiber orientations, including fibers extending in directions non-parallel to the length of the load bearing member (fibers of fabric cover layer c are shown in figure 10 oriented in directions non-parallel to the length of load bearing member 1).  
	Regarding claim 5, Pelto-Huikko et al. further disclose:
wherein the lateral layer (c) is disposed at a first side (top as shown in figure 10) of the plurality of tension members (load bearing members 1) and/or at a second side of the plurality of tension members, opposite the first side.  
	Regarding claim 9, Pelto-Huikko et al. further disclose:
wherein the lateral layer (c) includes features to improve one or more of adhesion of the jacket material to the plurality of tension members, fire resistance, traction performance or wear resistance (paragraph [0064], ll. 8-11, “The fabric facilitates adhesion of the surface part on the load bearing member as fabric forms a base on which the melted surface part material can firmly adhere.”).  
	Regarding claim 10, Pelto-Huikko et al. further disclose:
wherein the load bearing member (rope 20) is a belt for an elevator system (paragraph [0066], ll. 1-3, “As presented in the figures, the rope 10, 20, 30, 40, 50, 60 being manufactured is preferably a rope in the form of a belt. This makes it well suitable for elevator use.”).  
	Regarding claim 11, Pelto-Huikko et al. further disclose:
 An elevator system (figure 12), comprising: 

	a drive machine (motor-drive M, figure 12) having a traction sheave (sheave 15, figure 12) coupled thereto; 
	an elevator car (car C, figure 12) movable within the hoistway; 
	a counterweight (counterweight CW, figure 12) movable within the hoistway; 
	at least one load bearing member (rope R (20), figure 12) connecting the elevator car and the counterweight, the load bearing member being arranged in contact with the traction sheave (15) such that operation of the drive machine moves the elevator car between a plurality of landings (paragraph [0071], ll. 14-15, “The car is arranged to serve two or more landings (not shown).”), the at least one load bearing member including: 
	a plurality of tension members (load bearing members 1, figure 9b) arranged along a width of the load bearing member (rope 20), each tension member including: 81181US02 (U320519US2)3Application No. 16/085,700 
	a plurality of load carrying fibers (fibers f) arranged to extend in a direction parallel to a length of the load bearing member; and 
	a matrix material (matrix m) in which the plurality of load carrying fibers are arranged; 
	a lateral layer (fabric cover layer c); and 
	a jacket material (surface parts 2, 2b, figure 9b) at least partially encapsulating the plurality of tension members; 
	wherein the lateral layer is secured to a tension member of the plurality of tension members (see figure 10); wherein the load bearing member includes a traction side (side that contacts sheave 15, as shown in figure 12) in contact with a traction sheave (sheave 15, figure 12), and a back side opposite the traction side (side opposite the traction side as shown in figure 12), the jacket material (2, 2b) defining both the traction side and the back side.  
	Regarding claim 12, Pelto-Huikko et al. further disclose:

	Regarding claim 15, Pelto-Huikko et al. further disclose:
wherein the lateral layer is a monolithic lateral layer (see figure 10).  
	Regarding claim 16, Pelto-Huikko et al. further disclose:
wherein the lateral layer (fabric cover layer c) includes a plurality of fibers with a distribution of fiber orientations, including fibers extending in directions non-parallel to the length of the load bearing member (fibers of fabric cover layer c are shown in figure 10 oriented in directions non-parallel to the length of load bearing member 1).  
	Regarding claim 19, Pelto-Huikko et al. further disclose:
wherein the lateral layer (c) includes features to improve one or more of adhesion of the jacket material to the plurality of tension members, fire resistance, traction performance or wear resistance (paragraph [0064], ll. 8-11, “The fabric facilitates adhesion of the surface part on the load bearing member as fabric forms a base on which the melted surface part material can firmly adhere.”).  
	Regarding claim 20, Pelto-Huikko et al. further disclose:
wherein the lateral layer (fabric cover layer c) is secured to a tension member (load bearing member 1) of the plurality of tension members via cure of the matrix material (“fabric cover layer fixed on the composite material which comprises reinforcing fibers f in polymer matrix m…” paragraph [0064], ll. 5-7, the fabric layer is fixed to the load bearing member during the initial solidification (pre-manufacturing as described at the end of paragraph [0063]) of the thermosetting epoxy (matrix material) or “cure” of the matrix).

Claims 1, 3-4, 6, 11, 13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ach (EP 1975111 A1, applicant’s cited prior art).
	Regarding claim 1, Ach discloses:
A load bearing member (elevator belt 12, figure 2) for a lifting and/or hoisting system (elevator installation, abstract) comprising: 
	a plurality of tension members (hoses 15, figure 2) arranged along a width of the load bearing member, each tension member including: 
		a plurality of load carrying fibers (fibers of tension members 14, figure 2, machine translation paragraph [0016]) arranged to extend in a direction parallel to a length (longitudinal direction, see figure 2) 	of the load bearing member; and 
		a matrix material (paragraph [0035], line1, “second material”) in which the 	plurality of load carrying fibers are arranged; 
	a lateral layer (web 15.1, figure 2); and 
	a jacket material (belt body 13, figure 2) at least partially encapsulating the plurality of tension members; 
	wherein the lateral layer is secured to a tension member (hose 15, figure2) of the plurality of tension members, wherein the load bearing member includes a traction side (top side of belt 12, figure 2) configured to contact a traction sheave (drive wheel 4.1, figure 6), and a back side opposite the traction side (bottom of belt 12, figure 2), the jacket material (13) defining both the traction side and the back side.  
	Regarding claim 3, Ach further discloses:
wherein the lateral layer (web 15.1, figure 2) includes a plurality of fibers with a distribution of fiber orientations, including fibers extending in directions non-parallel to the length of the load bearing member (fibers can be seen in figure 2 oriented in directions non-parallel to the length of belt 12, see 
	Regarding claim 4, Ach further discloses:
wherein the plurality of fibers (fabric of web 15.1, figure 2) comprise one or more of carbon, glass, aramid, nylon, polyester, metallic or polymer fibers (paragraph [0035], ll. 1-5, “The second material can comprise a thermoplastic, in particular polyamide (PA), polyethylene (PE), polyester, in particular polyethylene terephthalate (PET) and / or polycarbonate (PC), polypropylene (PP), polybutylene terephthalate (PBT), polyethersulfone (PES), Polyphenylene sulfide (PPS), polytetrafluoroethylene (PTFE), polyvinyl chloride (PVC) or polyblend and / or a fabric made of such a thermoplastic material.”).  
	Regarding claim 6, Ach further discloses:
wherein the lateral layer extends between two or more tension members (web 15.1 extends between hoses 15, figure 2) of the plurality of tension members.  
	Regarding claim 11, Ach discloses:
 An elevator system (figure 6), comprising: 
	a hoistway (elevator shaft 1, figure 6); 
	a drive machine (drive unit 2, figure 6) having a traction sheave (drive wheel 4.1, figure 6) coupled thereto; 
	an elevator car (elevator car 3, figure 6) movable within the hoistway (1); 
	a counterweight (counterweight 8, figure 6) movable within the hoistway (1); 
	at least one load bearing member (belt 12, figure 6) connecting the elevator car (3) and the counterweight (8), the load bearing member being arranged in contact with the traction sheave (4.1) such that operation of the drive machine moves the elevator car between a plurality of landings (landings not shown, paragraph [0002], “an elevator car… can be moved in an elevator shaft,” the 
	a plurality of tension members (hoses 15, figure 2) arranged along a width of the load bearing member (belt 12), each tension member including: 81181US02 (U320519US2)3Application No. 16/085,700 a plurality of load carrying fibers (fibers of tension members 14, figure 2) arranged to extend in a direction parallel to a length of the load bearing member; and a matrix material (polyamide of hoses 15, figure 2) in which the plurality of load carrying fibers are arranged; a lateral layer (web 15.1, figure 2); and 
	a jacket material (belt body 13, figure 2) at least partially encapsulating the plurality of tension members; 
	wherein the lateral layer is secured to a tension member of the plurality of tension members (see figure 2); 
	wherein the load bearing member includes a traction side (top side of belt 12, figure 2) in contact with a traction sheave (drive wheel 4.1, figure 6), and a back side opposite the traction side (bottom side of belt 12, figure 2), the jacket material (13) defining both the traction side and the back side.  
	Regarding claim 13, Ach further discloses:
wherein the lateral layer extends between two or more tension members (web 15.1 extends between hoses 15, figure 2) of the plurality of tension members.  
	Regarding claim 16, Ach further discloses:
wherein the lateral layer (web 15.1, figure 2) includes a plurality of fibers with a distribution of fiber orientations, including fibers extending in directions non-parallel to the length of the load bearing member (fibers can be seen in figure 2 oriented in directions non-parallel to the length of belt 12, see paragraph [0035], “The second material can comprise a thermoplastic… and/or a fabric made of such a thermoplastic material.”).  
claim 17, Ach further discloses:
wherein the plurality of fibers (fabric of web 15.1, figure 2) comprise one or more of carbon, glass, aramid, nylon, polyester, metallic or polymer fibers (paragraph [0035], ll. 1-5, “The second material can comprise a thermoplastic, in particular polyamide (PA), polyethylene (PE), polyester, in particular polyethylene terephthalate (PET) and / or polycarbonate (PC), polypropylene (PP), polybutylene terephthalate (PBT), polyethersulfone (PES), Polyphenylene sulfide (PPS), polytetrafluoroethylene (PTFE), polyvinyl chloride (PVC) or polyblend and / or a fabric made of such a thermoplastic material.”).  

Response to Arguments
	Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.M.L./Examiner, Art Unit 3654                            

                                                                                                                                                                            

/DIEM M TRAN/Examiner, Art Unit 3654